*644MEMORANDUM **
Sheila Renee Cole appeals from the district court’s judgment revoking her supervised release and imposing an 11-month prison sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cole contends that the district court abused its discretion in revoking her supervised release, in light of her testimony at her revocation hearing and her negative second drug test. We disagree.
Cole admitted at the revocation hearing that she did not follow her probation officer’s instruction not to associate with a person who had allegedly supplied her with methamphetamine. Further, Cole signed a form admitting to tampering with her first drug test, and to use of methamphetamine on June 3, 2006. The record supports the district court’s finding that Cole violated two conditions of her supervised release by failing to follow her probation officer’s instructions, and by failing to refrain from illegally possessing a controlled substance. See United States v. Lomayaoma, 86 F.3d 142, 146 (9th Cir. 1996). The district court did not clearly err in declining to credit Cole’s testimony. See Anderson v. City of Bessemer, 470 U.S. 564, 573, 575, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985). Accordingly, the district court did not abuse its discretion in revoking Cole’s supervised release. See United States v. Ortuño-Higareda, 450 F.3d 406, 409 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.